Citation Nr: 0810490	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  99-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for TDIU.  The 
claim was remanded for additional development by the Board in 
September 2004 and again in November 2005.


FINDING OF FACT

Resolving all doubt in favor of the veteran, his service-
connected disabilities, including post-traumatic stress 
disorder (PTSD), currently rated 70 percent disabling; a 
shell fragment wound to muscle group XIII of the right thigh, 
currently rated 10 percent disabling; a shell fragment wound 
to muscle groups XI and XIII of the left thigh, currently 
rated 10 percent disabling; a shell fragment wound to muscle 
group XIV of the right thigh, currently rated 10 percent 
disabling; degenerative joint disease of the left knee, 
currently rated 10 percent disabling; degenerative joint 
disease of the right knee, currently rated 10 percent 
disabling; and a scar on the left foot, currently rated 
noncompensable; render the veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
individual unemployability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007). 

The veteran's service-connected PTSD is currently rated 70 
percent disabling.  In addition, a shell fragment wound to 
muscle group XIII of the right thigh is currently rated 10 
percent disabling; a shell fragment wound to muscle groups XI 
and XIII of the left thigh is currently rated 10 percent 
disabling; a shell fragment wound to muscle group XIV of the 
right thigh is currently rated 10 percent disabling; 
degenerative joint disease of the left knee is currently 
rated 10 percent disabling; degenerative joint disease of the 
right knee is currently rated 10 percent disabling; and a 
scar on the left foot is currently rated noncompensable.  The 
veteran's combined rating for all his service-connected 
disabilities is 80 percent.  Therefore, the veteran is 
eligible for an individual unemployability rating if he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the veteran 
unemployable.

From 1986 to 1999, the veteran was employed in a warehouse at 
Fort McClellan.  When the warehouse closed, the veteran 
became an assembler for Warner.  He was employed there from 
July 2000 to July 2001.  In an August 2000 medical visit, the 
veteran explained that he worked the third shift and did many 
jobs outside of his official job as an assembler.  The 
veteran lost this job in July 2001 due to excessive absences, 
which he attributes to his service-connected disabilities.  
During a June 2003 VA examination, the veteran reported that 
he was unemployed for the two years following the July 2001 
job loss, though he had begun working in a warehouse around 
the time of the examination.  At an April 2004 examination, 
the veteran reported having lost his job in the warehouse in 
September 2003, most likely due to the symptoms of his PTSD.

The veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education 
and work experience. The veteran's entire work history 
involves performing physical labor.  His education is limited 
to high school, and he has never held a job in an office 
setting.  In August 2003, the veteran complained that he was 
having difficulty at work because of the prolonged standing 
and walking.  As a result, he had taken several days leave.  
As noted above, he lost his job the following month.  The 
veteran was given a VA examination for his TDIU claim in 
April 2004.  He reported knee problems, numbness in his 
hands, and daily headaches.  The knees locked-up, hurt, and 
swelled if he worked vigorously.  Radiologic examination 
showed mild degenerative joint disease with minor osteopenia.  
He was diagnosed with hypertension, a history of tobacco 
abuse, PTSD, discoid lupus, bilateral degenerative joint 
disease of the knees with a history of significant military 
trauma and decreased range of motion and pain, and diffuse 
and migratory arthralgias of unclear etiology but perhaps 
related to depression or PTSD.

The veteran attended another VA examination for PTSD in May 
2005.  He complained of difficulties at work due to leg pain, 
numbness, knee joint difficulties, and headaches, and said he 
was no longer able to work due to his medical problems.  At a 
September 2006 VA examination, the veteran reported that he 
is unable to perform the physical labor necessary to obtain a 
job, due to pain in his hands and legs.

The veteran's medical history also suggests symptoms of PTSD 
which would interfere with the veteran's ability to maintain 
gainful employment.  Although an October 2007 VA examiner 
found that the veteran is not totally occupationally impaired 
by the PTSD alone, that same examiner also found that the 
veteran's insomnia led to exhaustion interfering with his 
daytime activities.  The examiner found that the veteran has 
recurrent and intrusive recollections of his experiences in 
Vietnam, had difficulty concentrating, hypervigilence, and an 
exaggerated startle response.  Certainly, these symptoms 
interfere with the veteran's ability to perform physical 
labor, including jobs such as operating a forklift, which he 
did for many years.

In this case, there is evidence that the veteran is 
unemployable due primarily to his service-connected 
disabilities.  However, there is some medical evidence 
unfavorable to the veteran's claim.  For example, the April 
2004 VA examiner found that the arthralgias and knee 
disabilities do not render the veteran unemployable.  
However, the examiner did not comment on the impact of the 
veteran's other disabilities, either service-connected or non 
service-connected, on his employability.  Also, a May 2005 VA 
examiner found that the veteran was not totally unemployable 
due to his service-connected disabilities.  While these 
examiners found the veteran was not unemployable to his 
service-connected disabilities, these examinations were 
conducted prior to the grant of service connection for the 
bilateral knee disability in April 2007.  Thus, the Board 
finds that these negative opinions carry little persuasive 
value or weight as they did not consider the now service-
connected disability which has been shown to interfere with 
the veteran's employment.

The evidence that the veteran is unemployable primarily due 
to service-connected disabilities is more probative and 
carries greater weight.  The medical evidence of the 
veteran's difficulties at work goes as far back as October 
2000, prior to the veteran losing his last two jobs.  In 
October 2000, the veteran expressed concern to a VA social 
worker that his hand problems would affect his ability to 
perform his job.  The social worker noted that she was 
concerned about the impression the veteran was making at his 
job.

At a May 2004 VA examination for PTSD, the examiner noted 
that the veteran has always done laborer jobs and was 
unlikely to be able to obtain a laborer job again due to pain 
and numbness in his hands.  The Board finds this May 2004 
opinion to be probative in this matter, given the veteran's 
limited education and professional experience.  At an 
examination for TDIU in July 2007, the examiner found that 
the bilateral knee disability and the non-service-connected 
right shoulder disorder and carpal tunnel syndrome of the 
right wrist would all affect the veteran's ability to engage 
in heavy physical work, but not light physical or sedentary 
work.  Again, the evidence suggests that any job the veteran 
is likely to obtain would involve heavy physical work.  While 
the carpal tunnel syndrome and right shoulder disorder are 
not service-connected, they certainly do contribute to the 
veteran's unemployability and can be properly considered.  
See Hodges, supra.  Furthermore, the bilateral knee 
disability is service-connected.

Therefore, considering the current severity of the veteran's 
service-connected disabilities, considering that the veteran 
currently has a combined rating of 80 percent, and resolving 
all doubt in the veteran's favor, the Board finds that 
entitlement to individual unemployability is warranted.


ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


